--------------------------------------------------------------------------------

Exhibit 10.2



MEMBERSHIP INTEREST PURCHASE AGREEMENT


by and among


GALAXY GAMING, INC.


and


THE MEMBERSHIP INTEREST HOLDERS OF
PROGRESSIVE GAMES PARTNERS LLC


February 25, 2020



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT


THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of February 25, 2020, by and among Galaxy Gaming, Inc., a Nevada
corporation (“Purchaser”), Boston Nominees Limited, the legal owner of the
membership interests of Progressive Games Partners LLC, an Isle of Man limited
liability company (the “Company”) (“Legal Owner”) and each beneficial holder of
the membership interests of the Company (each, a “Seller” and collectively, the
“Sellers”).  The Sellers are listed on the signature page to this Agreement.
 
R E C I T A L S


WHEREAS, the Sellers own beneficially, in the aggregate, one hundred percent
(100%) of the outstanding membership interests of the Company (the “Equity
Interests”);
 
WHEREAS, each Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from each Seller, the Equity Interest owned by such Seller, on the
terms and subject to the conditions of this Agreement;
 
WHEREAS, the Legal Owner is the registered member of one hundred percent (100%)
of the outstanding membership interests of the Company;
 
WHEREAS, the Legal Owner has agreed to be party to this Agreement:
 


(i)
as trustee for the Sellers in respect of the transfer of the Equity Interests;
and

 


(ii)
for the purposes of Section 2.1;

 
WHEREAS, on or about the date of the execution and delivery of this Agreement,
Purchaser, Sellers and PNC BANK, National Association (the “Deposit Agent”) have
entered into an Escrow Agreement, in substantially the form attached hereto as
Exhibit A (the “Escrow Agreement”), and Purchaser has deposited the Earnest
Money Deposit (as defined below) with the Deposit Agent pursuant thereto;
 
WHEREAS, prior to the execution of this Agreement, Sellers provided to Purchaser
copies of Company License Agreements (as defined below), some in redacted form,
and certain financial information related thereto (“Pre-Agreement Disclosures”);
 
WHEREAS, in addition to other pre-closing terms and conditions set forth in this
Agreement, following the execution of this Agreement and deposit of the Earnest
Money Deposit, the Purchaser shall have an opportunity to review unredacted
copies of the Company License Agreements and the Earnest Money Deposit shall be
subject to return, forfeiture, or application to the Purchase Price (as defined
below) pursuant to the Company License Agreement Contingency (as defined below)
and the other terms and conditions of this Agreement;
 

--------------------------------------------------------------------------------

WHEREAS, commencing promptly following the expiration or waiver of the Company
License Agreement Contingency and achieving completion at least three (3) days
prior to the Closing, the Company and the Sellers shall consummate, or cause to
be consummated, the Pre-Closing Reorganization (as defined below), which
reorganization shall include the transfer of the Company’s shareholdings in its
Subsidiaries (as defined below) and all other assets of the Company (other than
the Company License Agreements and Company Owned Intellectual Property) where
the only remaining assets will be the Company License Agreements and the Company
Owned Intellectual Property (as defined below) (the “Pre-Closing
Reorganization”);
 
WHEREAS, sixty percent (60%) of the consideration for the purchase of the Equity
Interests is to be held back at Closing, with (a) the cash portion of such
holdback being deposited with the Deposit Agent to be held in escrow in
accordance with the terms hereof and the Escrow Agreement, and (b) the stock
portion of such holdback being reserved and held by Purchaser or placed with an
intermediary in accordance with the terms hereof and any agreement required by
such any intermediary; and
 
WHEREAS, following the consummation of the Pre-Closing Reorganization and
immediately prior to the Closing, subject to Section 2.4, the only assets of the
Company will be the Company License Agreements and the Company Owned
Intellectual Property.
 
A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE 1
DEFINITIONS
 
1.1         Unless otherwise defined, capitalized terms used herein shall have
the following meanings:
 
“Action” shall mean any action, claim, suit, litigation, proceeding,
arbitration, mediation, investigation, audit, administrative hearing, or other
proceeding of any nature.
 
“Aggregate Customer Losses” shall mean, subject to Section 2.5.1, the aggregate
amount of license fee revenue that Defaulting Customers do not pay during the
twelve (12) month period following Closing for the reasons set out in (a)
through to (d) in the definition of Defaulting Customer, calculated based on the
monthly average amount of license fee revenue in respect of the relevant License
Out for the three (3) months preceding the date the Defaulting Customer first
failed to pay for a reason set out in (a) through to (d) in the definition of
Defaulting Customer, on a net basis (i.e., taking account of the directly
related Licenses In costs relating to the lost revenue that will not then be
incurred).
 
“Aggregate New License Revenue” shall mean the aggregate amount of license fees
received by the Company during the eighteen (18) month period following Closing
from Licenses Out that were executed (a) between the date of this Agreement and
the Closing or (b) prior to the date of this Agreement but where no license fees
in respect of such Licenses Out have been received by the Company prior to the
date of this Agreement, provided that such Licenses Out were not included on the
2020 forecasts attached hereto as Schedule 3.20.
 
2

--------------------------------------------------------------------------------

“Agreed Form” means in relation to any document, such document in the form
agreed between the Sellers and the Purchaser acting reasonably together with
such alterations as may be agreed between them in writing from time to time on
the same basis.
 
“Agreement” shall have the meaning given to such term in the Preamble to this
Agreement.
 
“Applicable Stock Price” means the average closing price of one share of Galaxy
Common Stock for the twenty (20) trading days prior to the date of this
Agreement, rounded, if necessary, to the nearest whole, one-hundredth decimal.
 
 “Books and Records” shall mean: (a) all product, business and marketing plans,
sales and promotional literature and artwork relating to the Business, (b) all
books, records, lists, ledgers, financial data, files, reports, product and
design manuals, plans, drawings, technical manuals and operating records of
every kind relating to the Company (including records and lists of customers,
distributors, suppliers and personnel), (c) all telephone and fax numbers used
by the Company, in each case whether maintained as hard copy or stored in
computer memory, and (d) the organizational documents of the Company.
 
“Business” shall mean the business and operations of the Company following
completion of the Pre-Closing Reorganization.
 
“Cash Component” shall have the meaning given to such term in Section 2.3.2.1.
 
“Cash Holdback” shall have the meaning given to such term in Section 2.3.2.3.
 
“Cash Percentage” shall have the meaning given to such term in Section 2.3.2.1.
 
“Closing” shall have the meaning given to such term in Section 5.1.1.
 
 “Closing Date” shall have the meaning given to such term in Section 5.1.1.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company” shall have the meanings given to such term in the Preamble to this
Agreement.
 
“Company IP Registrations” means all Company Owned Intellectual Property that is
subject to any issuance, registration or application by, to or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including issued patents, patent applications, registered trademarks, domain
names and copyrights, and pending applications for any of the foregoing.
 
“Company License Agreement Contingency” shall have meaning given to such term in
Section 2.2.2.
 
“Company License Agreements” shall mean the Licenses In and the Licenses Out.
 
3

--------------------------------------------------------------------------------

“Company Owned Intellectual Property” means all Intellectual Property that is
owned by the Company following completion of the Pre-Closing Reorganization.
 
“Company Systems” shall have the meaning given to such term in Section 3.12.7.
 
“Contracts” shall mean all written contracts, arrangements, licenses,
understandings, purchase orders, invoices and other written agreements to which
the Company is a party.
 
“Customer Loss Indemnity Cap” shall mean an amount equal to $1,242,500.
 
“Damages” shall mean all claims, demands, losses, liabilities, obligations,
damages, expenses, actions, judgments, injunctions, orders, decrees, Taxes,
fines or diminution of value, including, without limitation, interest, penalties
and reasonable attorneys’, accountants’ and experts’ fees and costs of
investigation incurred as a result thereof; provided that Damages shall not
include any exemplary or punitive damages unless awarded to a third party
pursuant to a third party claim.
 
“Defaulting Customer” means a party carrying out any of the following actions
during the twelve (12) month period following Closing with respect to a Company
License Agreement:
 
(a) asserts that such party is not required to perform in accordance with the
terms or conditions of the applicable Company License Agreement and subsequently
refuses or fails to pay licenses fees (or any portion thereof); or
 
(b) does not consent to a change in control (or equivalent) resulting from the
sale of the Company by the Sellers to the Purchaser (where it has a right to
terminate in respect of such change in control); or
 
(c) otherwise exercises an early termination right; or
 
(d) none of (a) through (c) apply but the party does not pay as required under
the Company License Agreement,
 
Without limiting the foregoing, a Defaulting Customer shall also include a party
that declines, fails, or refuses to perform under a License Out because a
different party failed to perform under a License In that is required for full
performance under the applicable License Out.
 
“Deposit Agent” shall have the meaning given to such term in the Recitals to
this Agreement.
 
“Disclosure Schedules” means the schedules delivered by Sellers and attached
hereto modifying the representations and warranties of Sellers set forth in
Article 3, as the same may be supplemented as provided in Section 6.6.
 
“Drop Dead Date” shall have the meaning given to such term in Section 5.1.1.
 
“Earnest Money Deposit” shall mean an amount equal to Two Hundred Fifty Thousand
Dollars ($250,000.00).
 
4

--------------------------------------------------------------------------------

“Employee Benefit Plan(s)” shall mean other than any obligations pursuant to any
Laws: (a) any Employee Welfare Plan or any Pension Plan, (b) any “multi-employer
plan,” as defined in Section 4001(a)(3) of ERISA to which the Company has
contributed or been obligated to contribute, and (c) any deferred compensation
plan, severance pay, bonus plan, profit sharing plan, stock option plan,
employee stock purchase plan, and any other employee benefit plan, agreement
(other than employment agreements with individual employees), arrangement or
commitment maintained by the Company for the benefit of employees.
 
“Employee Welfare Plan” shall mean other than any obligations pursuant to any
Laws, any “employee welfare benefit plan,” as defined in Section 3(l) of ERISA,
which the Company sponsors, or under which the Company may incur any liability,
and which covers any employees, including each multi-employer welfare benefit
plan.
 
“Encumbrances” shall mean any claim, lien, pledge, option, charge, mortgage,
security interest, restriction, encumbrance or other right of third parties,
whether voluntarily incurred or arising by operation of law, and includes any
agreement to give any of the foregoing in the future, and any contingent sale or
other title retention agreement or lease in the nature thereof.
 
“Equity Interests” shall have the meaning given to such term in the Recitals to
this Agreement.
 
“Equity Restriction Agreement” shall mean that certain Equity Restriction
Agreement in substantially the form attached hereto as Exhibit B among the
Purchaser, the Sellers, and the Indirect Share Recipients, pursuant to which,
among other things, the Sellers and the Indirect Share Recipients shall be
subject to certain restrictions on transfer and voting with respect to the Stock
Component.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Escrow Agreement” shall have the meaning given to such term in the Recitals to
this Agreement.
 
“Escrow Deficiency” shall have the meaning given to such term in Section 2.5.2.
 
“Felt” shall mean Felt Limited, a company registered in the Isle of Man with
company number 004327V and registered office at 2nd Floor, St Mary’s Court, 20
Hill Street, Douglas IM1 1EU.
 
“Financial Statements” shall have the meaning given to such term in Section
3.9.1.
 
“Full Company License Agreement Diligence Package” shall have the meaning given
to such term in Section 2.2.2.
 
“Fundamental Representations and Warranties” shall mean such representations and
warranties made by Sellers under Sections 3.4 (Capitalization; Title to Equity
Interests); 3.5 (Subsidiaries and Joint Ventures); and 3.14 (Taxes).
 
5

--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles as in effect in the
United Kingdom on the date hereof, consistently applied.
 
“Galaxy Common Stock” shall mean the common stock of the Purchaser.
 
 “Gaming Approvals” shall mean the consents, registrations, approvals, findings
of suitability, licenses, declarations, notices or filings required to be made,
given or obtained under Gaming Laws in connection with this Agreement or any
transactions contemplated by this Agreement, including, without limitation, the
Pre-Closing Reorganization, Purchaser’s acquisition of the Equity Interests, and
each Seller’s (or such Seller’s designee’s) receipt of the Stock Component.
 
“Gaming Authority” shall mean any Governmental Authority with regulatory control
or jurisdiction over the manufacture, sale, distribution or operation of gaming
equipment or systems, the design, operation or distribution of internet gaming
services or products, the ownership or operations of any casinos or the
ownership, operation or conduct of any other gaming activities and operations.
 
“Gaming Laws” shall mean, with respect to any Person, any Law governing or
relating to the manufacture, sale, distribution or operation of gaming equipment
or systems, the design, operation or distribution of internet gaming services or
products, or online gaming products and services, the ownership or operation of
any casinos or the ownership, operation or conduct of any other gaming
activities and operations of such Person and such Person’s Affiliates, including
the rules and regulations promulgated by any applicable Gaming Authority.
 
“Governmental Authority” shall mean: (a) any nation, state, county, city or
other jurisdiction of any nature, (b) any federal, state, local, municipal,
foreign or other government (or any department, agency, or political subdivision
thereof), (c) any governmental or quasi-governmental authority of any nature,
including, without limitation, Gaming Authorities, (d) any Native American
tribal council or governing body, or (e) any body exercising executive,
legislative, judicial, regulatory, tribal or administrative actions of or
pertaining to government or tribal oversight.
 
“Indebtedness” shall mean any liability for borrowed money, including without
limitation: (a) any liability evidenced by a note, (b) any obligation for the
acquisition of property or assets, (c) the sale or factoring of any obligation
under working capital or other debt facility, (d) any liability arising from a
guarantee or endorsement of another Person’s borrowed money, (e) a promissory
note or similar instrument of indebtedness, (f) any lease payments, and (g) any
liability for the payment of purchase price from past acquisitions of the
Company, or past acquisitions of other businesses by the Company.
 
“Indemnitee” shall have the meaning given to such term in Section 9.2.3.
 
“Indemnitor” shall have the meaning given to such term in Section 9.2.3.
 
“Indirect Share Recipients” means the owners of PGL.
 
6

--------------------------------------------------------------------------------

“Intellectual Property” shall mean any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts and pages, and all content and
data thereon or relating thereto, whether or not Copyrights; (e) mask works, and
all registrations, applications for registration, and renewals thereof; (f)
industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware, and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; (i) rights of
publicity; and (j) all other intellectual or industrial property and proprietary
rights.
 
“Knowledge of Sellers”, “to Sellers’ knowledge” and any similar phrase shall
mean the actual knowledge of any Seller or any director or officer of the
Company or PGL, or the knowledge that any such persons would likely have after
reasonable inquiry.
 
“Laws” shall mean any and all case law, common law, and any and all federal,
state, local or foreign laws, statutes, rules, regulations, executive orders,
codes or ordinances enacted, adopted, issued or promulgated by any Governmental
Authority, including, without limitation, Gaming Laws.
 
“Licenses In” shall mean the licenses listed on Schedule 3.11.1(c).
 
“Licenses Out” shall mean the licenses listed Schedule 3.11.1(d).
 
“Material Adverse Effect” shall mean any event, occurrence, fact, condition or
change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to: (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, or (b) the ability
of Sellers to consummate the transactions contemplated hereby on a timely basis;
provided, however, that, the determination of Material Adverse Effect shall not
include, either alone or in combination, any (i) change, event, circumstance,
effect or occurrence resulting from the execution of this Agreement or the
announcement of the execution of this Agreement and the transactions
contemplated hereby, or Purchaser’s proposed ownership and operation of the
Company, or the Business; (ii) conditions affecting the Business generally or
the target markets of the Business in particular, provided that the same do not
have a materially disproportionate effect on the Business; (iii) changes in
accounting policies or practices or any Laws; (iv) any adverse change, event,
circumstance, effect or occurrence affecting the economy of the United States or
any other country generally or the target markets of the Business in particular,
provided that the same do not have a materially disproportionate effect on the
Business, or (v) the effect of any change arising in connection with
earthquakes, floods, other acts of God, hostilities, acts of war, sabotage or
terrorism or military actions existing or underway as of the date hereof, except
to the extent that the effect is material damage to a substantial portion of the
assets of the Business taken as a whole.
 
7

--------------------------------------------------------------------------------

“Materially Consistent” shall mean:
 
(A)         with respect to the Company License Agreements, that the Company
License Agreements provide the same material economic advantage to Purchaser
that could reasonably be inferred from the Pre-Agreement Disclosures.  Without
limiting the foregoing, a License Out shall not be Materially Consistent with
the Pre-Agreement Disclosures to the extent the customer is permitted to
terminate a License Out other than as specified in the summaries of Licenses Out
provided in the Pre-Agreement Disclosures; and
 
(B)          with respect to the 2019 Financial Statements, that the revenues
from Licenses Out reflected in the 2019 Financial Statements are not more than
five percent (5%) less than the revenues reflected in the draft financial
statements of the Company for the period 1 January 2019 to 31 December 2019
provided in the Pre-Agreement Disclosures.
 
 “Net Defaulting Customer Loss Amount” shall have the meaning given to such term
in Section 2.5.1.
 
 “Notices” or “notices” shall have the meaning given to such term in Section
12.9.
 
 “Obligation” shall mean any debt, liability or obligation of any nature,
whether secured, unsecured, recourse, nonrecourse, liquidated, unliquidated,
accrued, absolute, fixed, or contingent.
 
“Ordinary Course” means the ordinary course of Business of the Company
consistent with past custom and practice.
 
“Pension Plan” shall mean other than any obligations pursuant to any Laws, any
“employee pension benefit plan,” as defined in Section 3(2) of ERISA (including
any “multiemployer plan,” as defined in Section 3(37) of ERISA), which the
Company sponsors or to which the Company contributes or is required to
contribute, or under which the Company may incur any liability.
 
“Permits” shall mean all franchises, permits, licenses, qualifications,
rights-of-way, easements, municipal and other approvals, authorizations, orders,
consents and other rights from, and filings with, any Governmental Authority.
 
“Person” means an individual, a partnership (general or limited), a corporation,
an association, a limited liability company, a joint stock company, a trust, an
estate, a joint venture or an unincorporated organization.
 
8

--------------------------------------------------------------------------------

“PGL” means Progressive Games Licensing LLC, a California limited liability
company and a Seller hereunder.
 
“Pre-Agreement Disclosures” shall have the meaning given to such term in the
Recitals.
 
“Pre-Closing Obligations” shall have the meaning given to such term in Section
9.2.1(d).
 
“Pre-Closing Reorganization” shall have the meaning given to such term in the
Recitals.
 
“Pre‑Closing Tax Period” shall have the meaning given to such term in Section
10.1.
 
“Pro Rata Share” shall mean, with respect to any Seller, such Seller’s Equity
Interest represented as a percentage of the total outstanding Equity Interests
of the Company, all as set forth on Schedule 2.1.
 
“Purchase Price” shall have the meaning given to such term in Section 2.3.1.
 
“Purchaser” shall have the meaning given to such term in the Preamble to this
Agreement.
 
“Purchaser Damages” shall have the meaning given to such term in Section 9.2.5.
 
“Purchaser Prepared Returns” shall have the meaning given to such term in
Section 10.2.
 
“Release Date Stock Price” means the average closing price of one share of
Galaxy Common Stock for the twenty (20) trading days prior to the date shares of
Galaxy Common Stock are released to the Purchaser by way of set off as permitted
under Section 2.5.1 or Section 9.2.5, rounded, if necessary, to the nearest
whole, one-hundredth decimal.
 
“Representative” shall mean any officer, director, principal, shareholder,
partner, member, attorney, accountant, advisor, agent, trustee, employee or
other representative of a party.
 
“Search Period” shall have the meaning given to such term in Section 2.6.1.
 
“Seller” and “Sellers” shall have the meaning given to such term in the Preamble
to this Agreement.
 
“Seller Prepared Returns” shall have the meaning given to such term in Section
10.2.
 
“Stock Component” shall have the meaning given to such term in Section 2.3.2.1.
 
“Stock Escrow” shall have the meaning given to such term in Section 2.6.1.
 
“Stock Escrow Agent” shall have the meaning given to such term in Section 2.6.1.
 
“Straddle Period” shall have the meaning given to such term in Section 10.1.
 
“Subsidiary” and “Subsidiaries” shall mean, individually or collectively as the
context may require, as to any Person, another Person with respect to which such
Person owns, directly or indirectly, capital stock, capital interests, profits
interests or other equity or has the power, directly or indirectly, to elect a
majority of the members of the board of directors (or similar governing body).
 
9

--------------------------------------------------------------------------------

“Tax(es)” shall mean: (a) all federal, state, local, or foreign taxes, levies or
assessments in the nature of taxes, including all income, franchise, capital,
profits, estimated, capital stock, real property, personal property,
withholding, employment, payroll, social security, social contribution,
unemployment compensation, disability, stamp, transfer, registration, sales,
service, use, ad valorem, excise, gross receipts, value-added, unclaimed or
abandoned property, and all other taxes of any kind whatsoever (whether disputed
or not); (b) any interest, penalties, and additions to any of the foregoing; and
(c) any liability in respect of any items described in clauses (a) or (b)
payable by reason of Contract, assumption, successor or transferee liability,
operation of Law, United States Treasury Regulations Section 1.1502-6(a) or any
comparable provision of Law (or any predecessor or successor thereof), the
Company’s (or any predecessor’s) status as a member of an affiliated,
consolidated, combined or unitary group of which the Company is or was a member
on or prior to the Closing Date, or otherwise.
 
“Tax Audit” shall have the meaning given to such term in Section 10.3.
 
“Tax Return” shall mean any return, report, information return or other similar
document or statement (including any related or supporting information) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws, regulations or administrative requirements relating to any Tax, including,
without limitation, any information, return, claim for refund, amended return or
declaration of estimated Tax and all federal, state, local and foreign returns,
reports and similar statements.
 
“Total Holdback Amount” shall mean an amount equal to $7,455,000, comprised of
the Stock Component and cash.
 
“Unresolved Claims” shall mean any claims permitted under this Agreement that
Purchaser has asserted prior to the applicable date that have not been resolved,
including, without limitation, claims under Section 2.5 and Section 9.2.1.
 
ARTICLE 2
PURCHASE AND SALE
 
2.1         Sale and Purchase of the Equity Interests. On the Closing Date,
subject to the other terms and conditions of this Agreement, the Legal Owner
shall (subject to receipt of letters of direction from the Sellers), and the
Sellers shall cause the Legal Owner to, transfer the Equity Interests to
Purchaser, and Purchaser shall purchase and acquire the Equity Interests, free
and clear of all Encumbrances.  The Purchase Price shall be allocated among the
Sellers as set forth on Schedule 2.1 hereto.
 
10

--------------------------------------------------------------------------------

2.2         Earnest Money Deposit and Company License Agreement Contingency.
 
2.2.1           Effective as of the execution of this Agreement, Purchaser has
or shall promptly deposit the Earnest Money Deposit with the Deposit Agent
subject to the terms and conditions of the Escrow Agreement.
 
2.2.2          Without limiting Sellers’ general obligations to provide
information to Purchaser under ARTICLE 6, within three (3) days following the
Purchaser’s deposit of the Earnest Money Deposit with the Deposit Agent, Sellers
shall deliver to Purchaser full, complete, and unredacted copies of Company
License Agreements, Company IP Registrations, and other information reasonably
requested by the Purchaser to complete a customary diligence review of the
Company License Agreements (the unredacted copies of Company License Agreements
and such other information that is reasonably requested, the “Full Company
License Agreement Diligence Package”).  In the event Purchaser reasonably
determines that the previously redacted actual Company License Agreements, now
received in a non-redacted form, are not Materially Consistent with the
Pre-Agreement Disclosures, Purchaser shall have the right and option to
terminate this Agreement and receive a full refund of the Earnest Money Deposit
by providing written notice to Sellers within thirty (30) days following
Purchaser’s receipt of the Full Company License Agreement Diligence Package
(“Company License Agreement Contingency”).
 
2.2.3           If (a) Purchaser does not timely exercise its right to terminate
this Agreement under the Company License Agreement Contingency, and (b)
Purchaser fails to proceed to Closing as otherwise required under this
Agreement, and (c) Sellers otherwise comply with, and are prepared to close in
accordance with, the terms and conditions of this Agreement, and (d) the
requirements of Section 7.1 are otherwise met, and (e) Purchaser does not
exercise any other rights of termination provided under this Agreement, then
Sellers shall be entitled to receive the Earnest Money Deposit as liquidated
damages.
 
2.3         Purchase Price and Payment.
 
2.3.1           The total purchase price for the Equity Interests shall be
$12,425,000.00 (the “Purchase Price”).
 
2.3.2           At the Closing, Purchaser shall pay the Purchase Price in the
following manner:
 
2.3.2.1  Purchaser shall determine in its sole discretion the allocation of
Purchase Price as to cash and the allocation of Purchase Price as to stock.  The
portion of the Purchase Price payable in cash (such amount being, the “Cash
Component”) must be at least $6,425,000.00 but not more than $10,425,000 (in
each case inclusive of the Earnest Money Deposit).  The remaining portion of the
Purchase Price shall be payable with a number of shares of Galaxy Common Stock
having an aggregate value equal to the Purchase Price (using the Applicable
Stock Price), less, an amount equal to the Cash Component (such number of shares
being, in the aggregate, the “Stock Component”).  The percentages that each of
the Cash Component and the Stock Component make up of the Purchase Price are
referred to respectively as the “Cash Percentage” and the “Stock Percentage”.
 
11

--------------------------------------------------------------------------------

2.3.2.2  The parties shall cause the Deposit Agent to continue to hold the
Earnest Money Deposit ($250,000.00).
 
2.3.2.3  Purchaser shall deliver and deposit with the Deposit Agent an amount of
cash (“Closing Cash Escrow Payment”) equal to (a) the product obtained by
multiplying the Total Holdback Amount by the Cash Percentage, less (b) the
Earnest Money Deposit.  Once the Closing Cash Escrow Payment is delivered to the
Deposit Agent, the Closing Cash Escrow Payment and the Earnest Money Deposit are
referred to together as the “Cash Holdback”.
 
2.3.2.4  Purchaser shall issue in the name of Sellers in accordance with each
Seller’s Pro Rata Share, but hold and reserve on its stock ledger pursuant to
Section 2.6.1 below, a number of shares of Galaxy Common Stock (“Stock
Holdback”) equal to the product obtained by multiplying the Total Holdback
Amount by the Stock Percentage.
 
2.3.2.5  Purchaser shall deliver to the Sellers in accordance with each Seller’s
Pro Rata Share by wire transfer of immediately available funds to the bank
accounts of the Sellers set forth in a written letter of direction executed by
each Seller and delivered to Purchaser at least 5 days prior to Closing, an
amount of cash equal to the Cash Component less the Cash Holdback.
 
2.3.2.6  Purchaser shall issue to the Sellers in accordance with each Seller’s
Pro Rata Share a number of shares of Galaxy Common Stock equal to the Stock
Component less the Stock Holdback.
 
2.3.3          Notwithstanding anything to the contrary, Purchaser shall be
permitted to withhold any amounts of the Purchase Price as required by Law with
respect to any Seller that is a foreign person within the meaning of Section
1445 of the Code; provided, however, that (i) before any such deduction and
withholding, Purchaser shall give the Sellers five (5) days prior written notice
of its intent to deduct and withhold, (ii) Purchaser shall cooperate in good
faith with the Sellers in efforts to obtain reduction of or relief from such
deduction and withholding, and (iii) Purchaser shall timely remit to the
appropriate Governmental Authority any and all amounts so deducted and withheld
and provide to Sellers such information statements and other documents required
to be filed or provided under applicable Law.  All such amounts deducted,
withheld and remitted by Purchaser shall be treated as delivered to Sellers.
 
2.4         Apportionments.
 
2.4.1            All costs, expenses and outgoings of the Business:
 
2.4.1.1  which relate to any period of time before and up to the Closing Date
shall be borne and paid by the Sellers;
 
2.4.1.2  which relate to any period of time after the Closing Date shall be
borne and paid by the Purchaser; and
 
12

--------------------------------------------------------------------------------

2.4.1.3 which relate to a period which falls both before and after the Closing
Date shall be apportioned on a time apportioned basis (based on the number of
days in the relevant period) between the Purchaser and the Sellers but with the
Closing Date itself apportioned on a 50/50 basis, and each party shall duly and
promptly discharge its apportioned share of such costs, outgoings and expenses
and where the Sellers have made payments which relate to the Purchaser’s
apportioned period, such payment shall be treated as an adjustment to the
Purchase Price.
 
2.4.2           All income or other amounts receivable in respect of the
Business:
 
2.4.2.1   which relate to any period of time prior to and including the Closing
Date shall belong to and be payable to and enforceable by the Sellers; and
 
2.4.2.2   which relate to any period of time after the Closing Date shall belong
to and be payable to and enforceable by the Purchaser; and
 
2.4.2.3  which relate to a period of time which falls both prior to and after
the Closing Date shall be apportioned on a time apportioned basis (based on the
number of days in the relevant period but with the Closing Date itself shared on
a 50/50 basis) between the Purchaser and Sellers and where income or other
amounts receivable have been received by the Sellers at the Closing Date and
which exceed its apportioned entitlement, it shall be treated as an adjustment
to the Purchase Price, provided that this Section 2.4.2.3 shall not apply in
respect of any amount in respect of Tax(es) received by one party and for which
such party is required to account to a relevant Governmental Authority; and
 
2.4.2.4  each party shall account to the other for any such income or other
amounts referred to at 2.4.2.3 as soon as practicable following receipt in
cleared funds after the Closing Date, and in no event later than 90 days
following Closing.  Each party shall cooperate with the other parties and
provide all documentation reasonably necessary for the parties to provide a full
and accurate accounting.
 
2.5         Defaulting Customers.
 
2.5.1           In the event Aggregate Customer Losses exceeds Aggregate New
License Revenue by more than $50,000, Purchaser shall have the right to recover
such excess amount from Sellers (“Net Defaulting Customer Loss Amount”) by
disbursement to Purchaser from the Cash Holdback or the Stock Holdback, at
Purchaser’s discretion, provided that (i) the Sellers shall not have any
liability under this Section 2.5 to the extent that the Aggregate Customer
Losses arise in connection with Purchaser’s breach of a License In that
Purchaser is a direct party to, and (ii) the Sellers shall not have any
liability under this Section 2.5 for Aggregate Customer Losses in excess of the
Customer Loss Indemnity Cap.  The value of any shares of Galaxy Common Stock
used for purposes of satisfying obligations under this Section 2.5.1 shall be
the Release Date Stock Price.
 
2.5.2           If, as a result of a settled claim for indemnification pursuant
to the terms of this Agreement, other than a claim under this Section 2.5, there
are insufficient funds remaining with the Deposit Agent under the Escrow
Agreement or shares remaining in the Stock Holdback or Stock Escrow, as
applicable, to allow Purchaser to recover under this Section 2.5 an amount up to
the Customer Loss Indemnity Cap (“Escrow Deficiency”), the Sellers shall
promptly, and in no event later than five (5) days following demand from
Purchaser, pay to the Purchaser on a dollar-for-dollar basis an amount equal to
the Escrow Deficiency.
 
13

--------------------------------------------------------------------------------

2.6         Certain Covenants.
 
2.6.1           During the first thirty (30) days following the date of this
Agreement (“Search Period”), Purchaser shall use commercially reasonable efforts
to locate a third-party intermediary that is willing to accept and hold the
Stock Holdback in a manner substantially similar to the manner the Deposit Agent
holds the Cash Holdback under the terms of the Escrow Agreement, including,
without limitation, with respect to term and joint release concept (“Stock
Escrow Agent”).  In the event Purchaser is able to locate a Stock Escrow Agent
within the Search Period and (a) the Stock Escrow Agent is located within the
United States of America, (b) Sellers agree to pay all applicable costs,
including, without limitation, any fees charged by the Stock Escrow Agent, and
(c) Purchaser’s advisors reasonably determine the applicable service will not
cause any regulatory or material tax consequences, Purchaser and Sellers shall
promptly take all actions and execute all documents reasonably necessary to
deliver the Stock Holdback to the Stock Escrow Agent and commence the applicable
service (“Stock Escrow”).  In the event Purchaser is not able to locate a
qualifying Stock Escrow Agent or the conditions set forth above for a Stock
Escrow are otherwise not met, Purchaser shall hold the Stock Component pursuant
to the terms and conditions of this Agreement and Purchaser shall be deemed the
“Stock Escrow Agent” for purposes of this Agreement.
 
2.6.2           Subject to the terms and conditions contained herein, in the
Escrow Agreement, and in any Stock Escrow agreement, any portions of the Cash
Holdback and the Stock Holdback not used to satisfy Purchaser Damages shall be
released to the Sellers in the following manner:
 
2.6.2.1 Immediately following the twelve (12) month anniversary of the Closing
Date, the parties shall cause the Deposit Agent to release to the Sellers, in
accordance with each Seller’s Pro Rata Share, any remaining portion of the Cash
Holdback in excess of the product obtained by multiplying (a) the sum of the
amount of the Customer Loss Indemnity Cap plus the amount of any Unresolved
Claims, by (b) the Cash Percentage.
 
2.6.2.2 Immediately following the twelve (12) month anniversary of the Closing
Date, the parties shall cause the Stock Escrow Agent to release to the Sellers,
in accordance with each Seller’s Pro Rata Share, any remaining portion of the
Stock Holdback in excess of the product obtained by multiplying (a) the sum of
the amount of the Customer Loss Indemnity Cap plus the amount of any Unresolved
Claims, by (b) the Stock Percentage.
 
2.6.2.3  Within ten (10) days following the eighteen (18) month anniversary of
the Closing Date, the parties shall cause the Deposit Agent to release to the
Sellers, in accordance with each Seller’s Pro Rata Share, any remaining portion
of the Cash Holdback in excess of the product obtained by multiplying (a) the
amount of the Unresolved Claims, by (b) the Cash Percentage.
 
2.6.2.4  Within ten (10) days following the eighteen (18) month anniversary of
the Closing Date, the parties shall cause the Stock Escrow Agent to release to
the Sellers, in accordance with each Seller’s Pro Rata Share, any remaining
portion of the Stock Holdback in excess of the product obtained by multiplying
(a) the amount of the Unresolved Claims, by (b) the Stock Percentage.
 
14

--------------------------------------------------------------------------------

2.6.2.5  Any amounts retained in the Cash Holdback or the Stock Holdback for
Unresolved Claims shall be released by the Deposit Agent or the Stock Escrow
Agent (to the extent not utilized to pay Purchaser Damages) upon their
resolution in accordance with this Agreement.
 
2.6.2.6  In the event Purchaser collects Purchaser Damages from the Cash
Holdback or Stock Holdback in proportions inconsistent with the Cash Percentage
and Stock Percentage, Purchaser may adjust the above releases from the Stock
Holdback and Cash Holdback appropriately to allow the same aggregate value of
Cash Holdback and Stock Holdback to remain as if Purchaser had collected
Purchaser Damages in proportions consistent with the Cash Percentage and Stock
Percentage.
 
2.6.2.7  The Stock Escrow Agent and Purchaser shall effectuate the release of
shares from the Stock Escrow by delivery of the certificates to the Sellers or,
if directed by PGL, by the cancellation of the stock certificate issued to PGL
and the issuance of new stock certificates in the names of the Indirect Share
Recipients for an aggregate number of shares of Galaxy Common Stock as would
otherwise be delivered to PGL.  If PGL directs that certain of the remaining
Stock Component should be issued to an Indirect Share Recipient, such issue
shall constitute good and irrevocable discharge of the Purchaser’s obligations
to issue that part of PGL’s Pro Rata Share of the Stock Component under this
Section.
 
2.6.3         Each Seller shall, after the Closing, provide Purchaser such
information related to the Company, as necessary in order for Purchaser to
prepare tax filings and audits and as reasonably requested in connection with
debt or equity financings, Gaming Approvals, matters raised by Gaming
Authorities, or Gaming Laws, provided Purchaser shall reimburse each Seller for
any out-of-pocket costs reasonably incurred by the Seller in connection with
such request.  Purchaser will not reveal any confidential data and/or
information supplied by any Seller except to its management, counsel,
accountants, insurance representatives, investment and commercial bankers and
like agents, as necessary for the foregoing purposes.
 
2.6.4          Sellers shall not directly or indirectly, for a period of twelve
(12) months from the Closing Date, sell or develop online table games that are
functionally similar or that would compete with the current products of the
Company.  The Sellers shall not be restricted from operating Felt and developing
products through Felt that are functionally similar to the current products of
Felt.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Except as set forth in the Disclosure Schedules, Sellers severally (and not
jointly) represent and warrant to Purchaser as of the date of this Agreement as
set forth below:
 
3.1         Organization and Existence.  The Company is a limited liability
company or corporation, as applicable, duly formed or incorporated, validly
existing and in good standing under the laws of the Isle of Man.  The Company
has all requisite power and authority to own and operate its Business and to
carry on such Business as presently conducted. The Company is licensed to do
business in each jurisdiction in which the conduct of its Business or ownership
of its properties make such licensing necessary, except for such jurisdictions
in which the failure to be so duly licensed would not have a Material Adverse
Effect on the Company.  Schedule 3.1 lists: (a) all legal names currently or
ever used by the Company; (b) all entities ever merged with or into the Company
or its predecessors; and (c) the address for each location at which the Company
has or has ever had an office or otherwise has or has ever had any material
assets.  Copies of the articles or certificates of organization or formation,
operating agreements and other organization documents for the Company, each as
amended to date, have been delivered to Purchaser, and are listed by title and
date on Schedule 3.1.
 
15

--------------------------------------------------------------------------------

3.2         Authorization. Each Seller has the requisite power and authority to
enter into this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby.  The execution, delivery and
performance of this Agreement by each Seller has been duly authorized by all
necessary action on the part of such Seller.
 
3.3         Due Execution and Delivery; Binding Obligations. This Agreement has
been duly executed and delivered by each Seller.  This Agreement constitutes a
legal, valid and binding agreement of each Seller, enforceable against each
Seller in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, arrangement, moratorium or similar
Laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
 
3.4         Capitalization; Title to Equity Interests.
 
3.4.1           The Equity Interests are owned by the Sellers in the amounts and
percentages set forth on Schedule 3.4.1, in each case, free and clear of all
Encumbrances.  The Equity Interests represent the only outstanding economic,
voting, ownership or any other type of equity interest in the Company.  There
are no securities in the Company other than the Equity Interests.
 
3.4.2           The certificate of organization and operating agreement of the
Company do not impose upon any holder of any Equity Interests any obligation to
make capital contribution commitments to the Company.
 
3.4.3           Except as set forth on Schedule 3.4.3, none of the Sellers are
subject to any restrictions on transfer, rights of first refusal or other
restrictions or obligations relating to the Equity Interests.  There are no
outstanding subscription, option, warrant, call right, preemptive right or other
agreement or commitment obligating the Company to issue, sell, deliver or
transfer (including any right of conversion or exchange under any outstanding
security or other instrument) any economic, voting, ownership or any other type
of membership or other interest or security in the Company, other than pursuant
to any actions taken by on behalf of Purchaser or its affiliates.
 
3.4.4           Schedule 3.4.4 sets forth a list of the officers and directors
of the Company.
 
3.5         Subsidiaries and Joint Ventures. The Company does not have any
Subsidiaries, or own or have any interest in any shares, or have an ownership
interest in any other Person other than those that will be transferred to the
Sellers as part of the Pre-Closing Reorganization.
 
16

--------------------------------------------------------------------------------

3.6        No Conflict or Violation; Consents. Neither the execution and
delivery of this Agreement by Sellers nor the consummation of the transactions
contemplated hereby, will result in: (a) a violation of, or a conflict with, the
organizational documents of such Seller or the Company; (b) a violation by any
Sellers or the Company of any applicable Law; (c) a violation by any Seller or
the Company of any order, judgment, writ, injunction, decree or award to which
such Seller or the Company is a party or by which any Seller or the Company is
bound or affected; (d) a breach of or cause a default under, or result in the
termination of, or accelerate the performance of, or create in favor of any
Person other than the Company a right of termination or consent under, any
Company License Agreement; or (e) an imposition of an Encumbrance on the Equity
Interests, or the assets of the Company.
 
3.7         Gaming Jurisdictions; Governmental Consents and Approvals.  Schedule
3.7 sets forth: (a) a list of all operators with whom the Company conducts any
Business, (b) to the extent available in public fora the jurisdictions in which
the operators’ customers operate under the Company License Agreements, and (c) a
list of all Permits and Gaming Approvals held by the Company.  Except as set
forth on Schedule 3.7, and to Sellers’ knowledge, no Permit, Gaming Approval,
other type of approval, consent, registration, or authorization is required or
otherwise advisable to be held, made, or received by any Seller, the Company, or
Purchaser in order to operate the Company License Agreements, execute and
deliver this Agreement, consummate the transactions contemplated by this
Agreement, or for the Company to continue the lawful operation of its Business
following the Closing Date, in substantially the same manner as it is presently
conducted by the Company, including, without limitation, operate under and
collect proceeds from the Company License Agreements.  To the Knowledge of
Sellers, no Licenses Out are used or operated in any jurisdiction where such use
would be illegal under applicable law.
 
3.8         Pending Litigation. Except as set forth on Schedule 3.8, there exist
no pending or, to the knowledge of each Seller, threatened Actions against the
Company, or which have been initiated by the Company, or which would affect the
ability of any Seller to consummate the sale of their respective Equity
Interests.


3.9         Financial Information.
 
3.9.1          Financial Statements. Sellers have furnished to Purchaser copies
of the financial statements listed on Schedule 3.9.1 (the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP on a consistent basis during the respective periods, fairly and accurately
present in all material respects the financial condition of the Company to which
it relates at the respective dates thereof and the results of operations of the
Company to which it relates for the respective periods covered by the statements
of income contained therein, and are correct and complete in all material
respects (except that the unaudited Financial Statements are subject to normal
year-end adjustments and do not contain all footnotes or other presentation
items as required by GAAP).
 
3.9.2         Accounting Controls.  The Company has maintained a system of
internal accounting controls sufficient to provide reasonable assurance that
transactions have been executed with management’s authorizations, and
transactions have been recorded as necessary to permit preparation of the
Financial Statements in accordance with GAAP.  As of the date of the most recent
Financial Statement, there were no changes in the Company’s accounting
procedures or internal controls.
 
17

--------------------------------------------------------------------------------

3.9.3           Indebtedness.  The Company has no outstanding Indebtedness other
than Indebtedness that will be novated or settled as part of the Pre-Closing
Reorganization, which novated or settled Indebtedness will not have any tax
implications to the Company.
 
3.9.4          Liabilities.  Other than Indebtedness that will be novated or
settled as part of the Pre-Closing Reorganization, the Company has no
liabilities or obligations known, asserted, absolute, contingent, accrued,
unaccrued, liquidated, unliquidated, due, or to become due, including any
liability for Taxes, except for those obligations under the Company License
Agreements that are expressly included in the terms of the Company License
Agreements that are related to periods following the Closing.
 
3.10       Real Property.  The Company does not lease any real property.  The
Company does not own any interest in any real property.
 
3.11       Company License Agreements.
 
3.11.1          Schedule 3.11.1 sets forth a full a complete list of all Company
License Agreements.  The Company holds the Company License Agreements free and
clear of any Encumbrances.
 
3.11.2         Each Company License Agreement is valid, binding and enforceable
against the Company, in accordance with its term, except that: (a) such
enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally, and (b) general principles
of equity (regardless of whether enforceability is considered in a proceeding at
law or in equity).  Each Company License Agreement is valid, binding and
enforceable against the other parties thereto, in accordance with its terms.
Except as set forth on Schedule 3.11.2, no party is in default, violation or
breach in any material respect under any Company License Agreement, and no event
has occurred which with notice or lapse of time would constitute a material
breach or default, or permit termination, modification, or acceleration, under
such Company License Agreement, and no party has threatened to terminate,
default, violate, or breach any Company License Agreement.  Each Company License
Agreement shall be in full force and effect without penalty in accordance with
its terms immediately following the consummation of the transaction contemplated
hereby.
 
3.11.3        The Licenses In and Company Owned Intellectual Property are
sufficient for the Company’s continued operation of the Licenses Out in
substantially the same manner as operated prior to the Closing and constitute
all of the rights, property and assets necessary to operate the Licenses Out as
currently conducted.  The Company is not required to possess or use any rights
or property other than the Licenses In and Company Owned Intellectual Property
in order to fully operate under the Licenses Out.
 
3.11.4        The Company has not committed to any agreements that will incur
cost to the Company that are not set forth at Schedule 3.11.1.
 
18

--------------------------------------------------------------------------------

3.12       Intellectual Property.
 
3.12.1        Schedule 3.12.1 contains a correct, current, and complete list of
all Company Owned Intellectual Property, including, without limitation: (a)
Company IP Registrations, specifying as to each, as applicable: the title, mark,
or design; the record owner and inventor(s), if any; the jurisdiction by or in
which it has been issued, registered, or filed; the patent, registration, or
application serial number; the issue, registration, or filing date; and the
current status, (b) all unregistered Trademarks included in the Company Owned
Intellectual Property. All required filings and fees related to the Company IP
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Company IP Registrations are
otherwise in good standing.
 
3.12.2         The Company is the sole and exclusive legal and beneficial, and
with respect to the Company IP Registrations, record, owner of all right, title
and interest in and to the Company Owned Intellectual Property, and has the
valid and enforceable right to use all other Intellectual Property used or held
for use in or necessary for the conduct of the Company’s Business, in each case,
free and clear of Encumbrances.  The Company has not entered into any Contract
with, or otherwise engaged, an independent contractor to create any Intellectual
Property for the ownership, benefit or use of the Company.
 
3.12.3         Neither the execution, delivery or performance of this Agreement,
nor the consummation of the transactions contemplated hereunder, will result in
the loss or impairment of or payment of any additional amounts with respect to,
nor require the consent of any other Person in respect of, the Company’s right
to own or use any Company Owned Intellectual Property or any Intellectual
Property under the Company License Agreements.
 
3.12.4         To Sellers’ knowledge, all of the Company Owned Intellectual
Property is valid and enforceable, and all Company IP Registrations are
subsisting and in full force and effect. The Company has taken all necessary
steps to maintain and enforce the Company Owned Intellectual Property and to
preserve the confidentiality of all Trade Secrets included in the Company Owned
Intellectual Property.
 
3.12.5         Except as set forth on Schedule 3.12.5 and to Sellers’ knowledge,
the conduct of the Company’s Business and the products, processes and services
of the Company, have not infringed, misappropriated or otherwise violated the
Intellectual Property or other rights of any Person. No Person has infringed,
misappropriated or otherwise violated any Company Owned Intellectual Property.
 
3.12.6         Except as set forth on Schedule 3.12.6, there are no Actions
(including any opposition, cancellation, revocation, review or other proceeding)
pending or threatened in writing (including in the form of offers to obtain a
license): (a) alleging any infringement, misappropriation or other violation by
the Company of the Intellectual Property of any Person; (b) challenging the
validity, enforceability, registrability, patentability or ownership of any
Company Owned Intellectual Property; or (c) by the Company or any other Person
alleging any infringement, misappropriation or other violation by any Person of
the Company Owned Intellectual Property. Neither Sellers nor the Company are
aware of any facts or circumstances that could reasonably be expected to give
rise to any such Action. The Company is not subject to any outstanding or
prospective proceeding of a Governmental Authority (including any motion or
petition therefor) that does or could reasonably be expected to restrict or
impair the use of any Company Owned Intellectual Property.
 
19

--------------------------------------------------------------------------------

3.12.7         Except as set forth on Schedule 3.12.7, the computer hardware,
servers, networks, platforms, peripherals, data communication lines, and other
information technology equipment and related systems that are used by the
Company (“Company Systems”) are reasonably sufficient for the immediate and
anticipated needs of the Company’s Business. In the past eighteen (18) months,
to Sellers’ knowledge, there has been no unauthorized access, use, intrusion, or
breach of security, or failure, breakdown, performance reduction, or other
adverse event affecting any Company Systems, that has caused or could reasonably
be expected to cause any: (a) substantial disruption of or interruption in or to
the use of such Company Systems or the conduct of the Company’s Business, (b)
loss, destruction, damage, or harm of or to the Company or its operations,
personnel, property, or other assets, or (c) liability of any kind to the
Company. The Company has taken all reasonable actions, consistent with
applicable industry best practices, to protect the integrity and security of the
Company Systems and the data and other information stored or processed thereon.
The Company maintains commercially reasonable backup and data recovery plans.
 
3.13      Employees and Employee Benefit Plans.  The Company does not have and
never has had any employees.  The Company does not have and never has had any or
created or adopted any Employee Benefit Plans.  The Company does not have any
employee, labor, or employee benefit related liabilities of any kind.
 
3.14       Taxes.  Schedule 3.14 contains a complete and accurate list of all
Tax returns filed by the Company for calendar years 2008, 2009, 2010, 2013,
2014, 2015, 2016, 2017, 2018, and 2019, copies of which have been provided to
Purchaser.  (a) All Tax Returns relating to the Company that were required by
Law to be filed have been duly filed on a timely basis; (b) all amounts set
forth thereon have been paid in full and all such Tax Returns were correct and
complete in all material respects; (c) the Company has not waived or requested
to waive any statute of limitations in respect of Taxes; (d) there are no
pending or threatened Actions for the assessment or collection of income or
other material Taxes that relate to the activities or income of the Company; (e)
there are no liens for Taxes upon the assets of the Company other than liens for
Taxes not yet due and payable or being contested in good faith; (f) all material
Taxes which the Company was required by Law to withhold or to collect for
payment have been duly withheld and collected; and (g) all Tax deficiencies of
the Company determined as a result of any past completed audit have been
satisfied. There are no Tax-sharing agreements or similar arrangements
(including indemnity arrangements) with respect to or involving the Company. 
The Sellers have properly requested, received and retained all necessary
exemption certificates and other documentation supporting any claimed exemption
or waiver of Taxes on sales or other transactions for which Purchaser would have
been obligated to collect or withhold Taxes.
 
3.15       Compliance with Law.  The Company has conducted its Business over the
last five (5) years in compliance in all material respects with all Laws
applicable to the conduct of its Business.  Except as set forth on Schedule
3.15, No Seller or the Company has received any written notice from, nor does
any Seller have any knowledge that, any Governmental Authority or other Person
is claiming or threatening to claim any violation or potential violation of any
Law with respect to the Company.
 
20

--------------------------------------------------------------------------------

3.16       Permits. To Sellers’ knowledge, the Company does not require any
Permits or Gaming Approvals.
 
3.17       Insurance.  Schedule 3.17 contains an accurate list of all policies
of insurance in effect on the date hereof relating to the Company.  All such
policies are valid, outstanding and enforceable.  The Company has not received
notice of any actual or threatened modification or cancellation of any such
insurance.
 
3.18      Brokers and Finders. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
intervention of any Person acting on behalf of any Seller or the Company in such
manner as to give rise to any claim for any brokerage or finders’ commission,
fee or similar compensation.
 
3.19       Accounts Receivable; Expenses.
 
3.19.1         The accounts and notes receivable reflected in the Financial
Statements of the Company are recorded in accordance with GAAP.   The accounts
and notes receivable on the date of the most recent Financial Statements arose
from bona fide transactions, including sales of goods or services rendered, and
represent bona fide claims against debtors for sales, services performed or
other charges and all of the goods delivered and services performed which give
rise to such accounts were delivered or performed in accordance with applicable
orders, contract or customer requirements. All reserves for bad debt shown on
the Financial Statements of the Company are reflected properly in accordance
with GAAP.
 
3.19.2         The collection practices employed by the Company with respect to
the Business have not changed from the Ordinary Course since the date of the
most recent Financial Statements.
 
3.19.3         There have been no unusual discounts or accelerations in
connection with any accounts or notes receivable after the date of the most
recent Financial Statements of the Company.
 
3.19.4         The Company shall have paid all expenses, charges, and
liabilities currently due and owing.
 
3.20      Customers.  Schedule 3.20 sets forth a complete and accurate list of
the names of all of the customers of the Company with respect to the Business,
showing the approximate total billings in United States dollars to each such
customer during the last fiscal year and the present year to date.  The Company
has not received any written communication from any customer named on Schedule
3.20 of any intention to return, terminate or materially reduce purchases from
the Company.
 
3.21       Bank Accounts.  Set forth on Schedule 3.21 is a complete list of all
bank, brokerage or similar account of the Company and the names of all officers
who are authorized to make withdrawals therefrom or dispositions thereof. 
Sellers have provided Purchaser with copies of monthly bank statements for the
past two (2) years for all bank accounts which received or paid funds on behalf
of Company related to a Company License Agreement.
 
21

--------------------------------------------------------------------------------

3.22       Books and Records.  The Books and Records of the Company have been
maintained in all material respects in accordance with generally accepted
industry practice.  The Books and Records are true in all material respects and
fairly reflect the activities of the Company.
 
3.23       Questionable Payments.  None of the partners, members, owners,
directors, managers, executives, officers, representatives, agents or employees
of the Company (when acting in such capacity or otherwise on behalf of the
Company): (a) has used or is using any corporate funds for illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) has used or is using any corporate funds for any direct
or indirect unlawful payments to any foreign or domestic government officials or
employees; (c) has violated or is violating any provision of the Foreign Corrupt
Practices Act of 1977; (d) has established or maintained, or is maintaining, any
unlawful or unrecorded fund of corporate monies or other corporate properties;
(e) has made at any time since the date of formation any false or fictitious
entries on the books and records of the Company; or (f) has made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment of any
nature using corporate funds or otherwise on behalf of the Company.
 
3.24      Investment Intent.  Sellers are acquiring the Stock Component for
their own account for investment and not with a view to, or for sale in
connection with, any distribution thereof.  Sellers are “accredited investors”
as defined in Rule 501(a) of Regulation D of the Securities Act of 1933, as
amended.  Sellers understand and agree that they may not sell, dispose,
transfer, pledge, hypothecate or otherwise dispose of any of the Stock
Component: (a) without registration under the Securities Act of 1933, as
amended, except pursuant to an exemption from such registration available under
such Act, (b) any applicable provisions of state and local securities Laws, and
(c) except in accordance with the Equity Restriction Agreement.
 
3.25     No Other Agreements to Sell the Company or the Equity Interests. The
Sellers do not have any legal obligation, absolute or contingent, to any other
Person to sell the Equity Interests or the assets of the Company or to effect
any merger, consolidation or other reorganization of the Company or to enter
into any agreement with respect thereto, except pursuant to this Agreement and
as contemplated in the Pre-Closing Reorganization.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Sellers as follows:
 
4.1         Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Nevada.
 
4.2        Authorization. Purchaser has the requisite power and authority to
enter into this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Purchaser of this Agreement has been duly authorized by all
necessary action on the part of Purchaser.
 
22

--------------------------------------------------------------------------------

4.3         Due Execution and Delivery; Binding Obligations. This Agreement has
been duly executed and delivered by Purchaser and constitutes a legal, valid and
binding agreement of Purchaser, enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
4.4         No Conflict or Violation. Except as set forth on Schedule 4.4,
neither the execution and delivery of this Agreement by Purchaser nor the
consummation of the transactions contemplated hereby, will result in: (a) a
violation of, or a conflict with, Purchaser’s organizational documents or any
subscription, members’ or similar agreements or understandings to which
Purchaser is a party; (b) a violation by Purchaser of any applicable Law; or (c)
a violation by Purchaser of any order, judgment, writ, injunction, decree or
award to which Purchaser is a party or by which Purchaser is bound or affected.
 
4.5         Brokers and Finders. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
intervention of any Person acting on behalf of Purchaser in such manner as to
give rise to any claim for any brokerage or finders’ commission, fee or similar
compensation.
 
4.6        Capital Structure.  The authorized stock of Purchaser consists of:
10,000,000 shares of Galaxy Preferred Stock, of which none were outstanding as
of December 31, 2019, and 65,000,000 shares of Galaxy Common Stock, of which
18,017,944 shares were issued and outstanding as of December 31, 2019.  The
Stock Component delivered as part of the Purchase Price will be, when issued,
duly authorized, validly issued, fully paid and nonassessable.
 
ARTICLE 5
CLOSING
 
5.1.1        Closing. The closing shall take place on or about April 1, 2020 or
such later date as all of the conditions in ARTICLE 7 and ARTICLE 8 are
fulfilled or waived (the “Closing”), but in no event shall the Closing be later
than September 1, 2020 (the “Drop Dead Date”), at the offices of Howard & Howard
Attorneys PLLC, Las Vegas, or at such other time and place mutually agreeable to
the parties. The date on which Closing occurs is referred to herein as the
“Closing Date”.  The Closing shall be deemed effective as of 12:01 AM EST on the
Closing Date.
 
5.1.2       General Procedure. At the Closing, each party shall deliver to the
party entitled to receipt thereof the documents required to be delivered
pursuant to ARTICLE 8 hereof and such other documents, instruments and materials
(or complete and accurate copies thereof, where appropriate) as may be
reasonably required in order to effectuate the intent and provisions of this
Agreement, and all such documents, instruments and materials shall be
satisfactory in form and substance to counsel for the receiving party.
 
23

--------------------------------------------------------------------------------

ARTICLE 6
PRE-CLOSING COVENANTS
 
The following covenants shall apply with effect from the date of this Agreement
to and including the Closing Date.
 
6.1       Access to Information. The Company and Sellers shall give Purchaser
and its designated representatives, upon reasonable notice and at mutually
agreeable times, access to all of the properties and assets and customers of the
Company and to all of the Company’s documents, Books and Records relating to the
Business and to make copies thereof and permit such representatives to interview
and question the Company’s employees in the presence of a representative of the
Company or Sellers. Purchaser will not reveal any confidential data and/or
information supplied by the Company except to its management, counsel,
accountants, insurance representatives, investment and commercial bankers and
like agents, for purposes relating to the evaluation and consummation of the
transactions contemplated by this Agreement, and in the event the transactions
contemplated by this Agreement are not consummated, such data and information
will be returned to the Company and will be held confidential by those to whom
it is disclosed.
 
6.2         Conduct of the Business Pending Closing. Between the date hereof and
the Closing hereunder, the Company will:
 
6.2.1        conduct its Business in the Ordinary Course, except to the extent
necessary to consummate the Pre-Closing Reorganization;
 
6.2.2        not enter into any Contract with any party, other than Contracts
entered into in the Ordinary Course and to consummate the Pre-Closing
Reorganization, and not amend, modify or terminate any Contract other than in
the Ordinary Course without the prior written consent of Purchaser or as
necessary to consummate the Pre-Closing Reorganization;
 
6.2.3        use commercially reasonable efforts to preserve its Business intact
and to preserve its relationships with its customers and others with whom it
deals consistent with past practice;
 
6.2.4        except in the Ordinary Course, not reveal, orally or in writing, to
any party, other than Purchaser and Purchaser’s authorized agents, any of the
business procedures and practices followed by it in the conduct of its Business
or any technology used in the conduct of its Business;
 
6.2.5        maintain in full force and effect all of the insurance policies
listed on Schedule 3.18 and make no change in any insurance coverage without the
prior written consent of Purchaser;
 
6.2.6        continue to maintain all of its usual Books and Records in
accordance with its past practices and not to make any material Tax elections,
in each case except as necessary to consummate the Pre-Closing Reorganization;
 
6.2.7        not amend its articles of organization, operating agreement or
other organizational documents;
 
6.2.8        not waive any material right or cancel any material claim;
 
24

--------------------------------------------------------------------------------

6.2.9        maintain its entity existence and not merge or consolidate with any
other entity;
 
6.2.10      comply in all material respects with all provisions of any Contract
applicable to it and all applicable Laws consistent with past practices;
 
6.2.11      except with Purchaser’s consent, not make any capital expenditures
in excess of $5,000 per expenditure and/or $10,000 in the aggregate;
 
6.2.12      negotiate with any other Person or entity the sale or other
transfer, or Encumbrance, of the assets (except in connection with the
Pre-Closing Reorganization) or the Equity Interests of the Company;
 
6.2.13      deposit all funds received into the Company’s principal bank
accounts and will pay all expenses of the Company from such accounts; and
 
6.2.14      use commercially reasonable efforts (a) to effectuate the
transactions contemplated by this Agreement, including the Pre-Closing
Reorganization, and (b) to do all things necessary and proper to effect the
transactions and agreements contemplated herein.
 
6.3        Product Development; Competition.  Sellers shall not directly or
indirectly sell or develop online table games that are functionally similar or
that would compete with the current products of the Company.  Subject to the
foregoing, the Sellers shall not be restricted from operating Felt and
developing products through Felt that are functionally similar to the current
products of Felt.
 
6.4         Permits and Approvals.  Each party hereto shall, as promptly as
possible, use commercially reasonable efforts to obtain, or cause to be
obtained, all consents, authorizations, orders and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement, including, without limitation, all Gaming Approvals from all
Gaming Authorities. Each party shall cooperate fully with the other party and
its Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals, including, without limitation, all Gaming Approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals, including, without limitation, all Gaming
Approvals.
 
6.5         Confidentiality.  No party shall use any information or data
obtained in connection with the negotiation of the transactions contemplated by
this Agreement for any purpose other than to pursue and further the consummation
of such transactions.
 
6.6         Supplement to Disclosure Schedules.  The Sellers may, from time to
time prior to the Closing by written notice to the Purchaser, supplement the
Disclosure Schedules in order to disclose any matter occurring following the
date of this Agreement, which, if it had occurred prior to the date of this
Agreement, would have been required to be set forth or described in the
Disclosure Schedules (“Disclosure Update”).  Notwithstanding anything to the
contrary contained in this Agreement, Purchaser shall have the right to
terminate this Agreement following a Disclosure Update by providing written
notice to Sellers within ten (10) days following the applicable Disclosure
Update if the subject of such Disclosure Update, individually or in the
aggregate, could reasonably be expected to have an adverse effect on the Company
in any material respect.  Unless Purchaser timely provides such notice of
termination, the Purchaser will have waived (i) any and all rights to terminate
this Agreement by reason of the applicable Disclosure Update, and (ii) any
resulting breach or breaches of the representations and warranties caused by the
Disclosure Update.
 
25

--------------------------------------------------------------------------------

6.7         Possible Tax Free Reorganization.  The parties agree to work
together following the execution of this Agreement and prior to Closing to
determine whether the transaction can feasibly be structured as a tax free
reorganization pursuant to Section 368 of the Code, and if so, to modify this
Agreement to conform to the requirements of a reverse merger transaction with no
material change in terms, provided the final decision as to whether to proceed
with a Section 368 tax free reorganization shall be at the Purchaser's sole
discretion.
 
ARTICLE 7
CONDITIONS PRECEDENT TO CLOSING
 
7.1        Conditions Precedent to Closing of Purchaser.  Each and
every obligation of Purchaser to enter into the transactions contemplated by
this Agreement and complete the Closing is subject, at Purchaser’s option, to
the fulfillment and satisfaction of each of the following conditions:
 
7.1.1        The representations and warranties of the Company and Sellers,
including, without limitation, the representations and warranties contained in
Section 3.9.3 and Section 3.9.4, contained in this Agreement will be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date (except (i) for
changes specifically permitted by this Agreement, and (ii) that those
representations and warranties which address matters as of or for a particular
date or time period shall remain so true and correct in all respects, or all
material respects, as the case may be, only as of such date or for such time
period. The Disclosure Schedules to this Agreement will be accurate and current
on and as of the Closing Date. Each Seller and the Company will have performed
and complied with, in all material respects, all covenants and agreements
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date.  Each Seller and the Company will have delivered to
Purchaser a certificate, dated the Closing Date, to the foregoing effect;
 
7.1.2       No action, suit or proceeding will have been instituted before any
court or Governmental Authority or instituted or threatened by any Person which
would have a Material Adverse Effect on the assets, Obligations, financial
condition or prospects of the Company or restrain or prevent the carrying out of
the transactions contemplated hereby;
 
7.1.3       All necessary or advisable approvals, registrations, consents,
licenses, or filings for the transactions contemplated hereby to be obtained or
made by the Company, Purchaser, or any Seller, including, without limitation,
any Gaming Approvals, will have been obtained and/or made, as the case may be,
and shall be in full force and effect;
 
7.1.4        The Company and Sellers shall have consummated the Pre-Closing
Reorganization in accordance with the terms set forth herein;
 
26

--------------------------------------------------------------------------------

7.1.5        Chris Reynolds shall have entered into a consulting agreement with
Purchaser in the Agreed Form;
 
7.1.6       The audited financial statements of the Company for the period 1
January 2019 to 31 December 2019 (“2019 Financial Statements)” shall have been
delivered by the Sellers to the Purchaser and shall be Materially Consistent
with the draft 2019 financial statements of the Company delivered to the
Purchaser prior to the date of this Agreement;
 
7.1.7        There shall have been no Material Adverse Effect to any Seller, the
Company, or the Business since the date of this Agreement;
 
7.1.8        Purchaser shall not have timely exercised its right to terminate
this Agreement under the Company License Agreement Contingency;
 
7.1.9        Purchaser shall have received all of the approvals set forth in
Schedule 4.4, and
 
7.1.10      The deliveries set forth in Section 8.1 shall have occurred.
 
7.2        Conditions Precedent to Closing of the Company and Sellers.  Each and
every obligation of the Company and Sellers to enter into the transactions
contemplated by this Agreement and complete the Closing is subject, at their
option, to the fulfillment and satisfaction of each of the following conditions:
 
7.2.1        The representations and warranties of Purchaser contained in this
Agreement will be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date.  Purchaser will
have performed and complied with, in all material respects, all covenants and
agreements required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.  Purchaser will have delivered to Seller a
certificate, dated the Closing Date, to the foregoing effect;
 
7.2.2        All necessary approvals and/or filings for the transactions
contemplated hereby to be obtained and/or made by Purchaser, including, without
limitation, any regulatory approvals, will have been obtained and/or made, as
the case may be, and shall be in full force and effect;
 
7.2.3        No action, suit or proceeding will have been instituted before any
court or government body or restricted or threatened by any person which could
materially prevent the Purchaser carrying out of the transactions contemplated
hereby;
 
7.2.4        The Purchaser shall have received evidence satisfactory to the
Purchaser that the Pre-Closing Reorganization has been consummated at least
three (3) days prior to the Closing Date; and
 
7.2.5        The deliveries set forth in Section 8.2 shall have occurred.
 
27

--------------------------------------------------------------------------------

ARTICLE 8
DELIVERIES AT CLOSING
 
8.1         The Company’s and Sellers’ Deliveries at Closing. The Sellers shall
deliver or procure delivery to Purchaser at Closing of:
 
8.1.1        A resolution in writing of the Legal Owner and letters of direction
from the Sellers resolving to transfer all of the Equity Interests to Purchaser.
 
8.1.2        Good standing certificate or the equivalent for the Company, dated
no earlier than ten (10) days before the Closing Date, from the jurisdiction of
incorporation or formation.
 
8.1.3        A certified copy of the articles of organization, and each
amendment thereto, of the Company.
 
8.1.4        Duly executed resignations of each of the managers and officers of
the Company.
 
8.1.5        The minute books, equity transfer books or similar books and
records of the Company.
 
8.1.6        A written letter of direction, in form and substance reasonably
satisfactory to Purchaser, executed by each Seller in accordance with Section
2.3.2.5.
 
8.1.7        A certificate, in a form satisfactory to Purchaser, signed by each
Seller and an authorized officer of the Company, dated as of the Closing Date,
certifying that the conditions set forth in Section 7.1 and Section 8.1 have
been satisfied.
 
8.1.8        With respect to any Seller that does not want to be subject to
required tax withholding obligations, a certificate pursuant to Treasury
Regulations Section 1.1445-2(b) that such Seller is not a foreign person within
the meaning of Section 1445 of the Code.
 
8.1.9        The Equity Restriction Agreement executed by the Sellers and the
Indirect Share Recipients.
 
8.1.10      A certificate, in a form satisfactory to Purchaser, signed by each
Seller and an authorized officer of the Company, dated as of the Closing Date,
certifying as to the satisfaction of the conditions precedent set forth in
Section 7.1.1.
 
8.1.11     All other agreements, certificates, instruments, financial statement
certifications and documents reasonably requested by Purchaser in order to fully
consummate the transactions contemplated by this Agreement and carry out the
purposes and intent of this Agreement.
 
8.2         Purchaser’s Deliveries at Closing.  Purchaser shall deliver at
Closing:
 
8.2.1        Payment of the Purchase Price as provided in Section 2.3.
 
28

--------------------------------------------------------------------------------

8.2.2        The Equity Restriction Agreement executed by the Purchaser to the
Sellers.
 
8.2.3        All other agreements, certificates, instruments and documents
reasonably requested by any Seller in order to fully consummate the transactions
contemplated by this Agreement and carry out the purposes and intent of this
Agreement.
 
ARTICLE 9
INDEMNIFICATION
 
9.1         Survival of Representations and Warranties. All representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall survive the Closing for a period of
eighteen (18) months following the Closing Date, except all Fundamental
Representations and Warranties, which shall survive the Closing through the date
of the applicable statute of limitations. All claims for indemnification under
this Agreement must be asserted as provided in this Article 9 prior to the
expiration of the applicable survival period set forth in this Section 9.1;
provided, however, that any representation, warranty or covenant that is the
subject of a claim for indemnification which is asserted after the Closing Date
within the survival period specified in this Section 9.1 will survive until, but
only for purposes of, the resolution of such claim.
 
9.2         Indemnification Obligations.
 
9.2.1           Indemnification by Sellers. Sellers shall severally (and not
jointly) indemnify, defend and hold harmless Purchaser, the Company, and their
respective affiliates, and Representatives, and shall reimburse each such Person
for any Damages resulting from any of the following: (a) any breach or default
in the performance by any of the Sellers of any covenant or agreement contained
herein or in any certificate or other instrument delivered or to be delivered by
or on behalf of any of the Sellers pursuant hereto or thereto other than those
covenants set forth in Section 2.6.4, Section 6.3, and Section 6.5; (b) any
breach of warranty or inaccurate representation made by any of the Sellers
herein; (c) the Pre-Closing Reorganization; (d) without limiting (or being
limited by) the foregoing, all Obligations of any kind or nature to third
parties (excluding Purchaser or any of its affiliates) arising from the sale or
provision of any products or services prior to the Closing (“Pre-Closing
Obligations”); (e) any costs or expenses incurred in connection with the
termination of Boston Nominees Limited or PGP Manager Limited; or (f) any breach
or default in the performance by any of the Sellers of any covenant or agreement
set forth in Section 2.6.4, Section 6.3, or Section 6.5.
 
9.2.2          Indemnification by Purchaser. Purchaser shall indemnify, defend
and hold harmless Sellers and any of their affiliates and Representatives, and
shall reimburse each such Person on demand for any Damages resulting from any of
the following: (a) any breach or default in the performance by Purchaser of any
covenant or agreement of Purchaser contained herein or in any certificate or
other instrument delivered or to be delivered by or on behalf of Purchaser
pursuant hereto or thereto; (b) any breach of warranty or inaccurate
representation made by Purchaser herein; and (c) the operation of the Business
of the Company after the Closing Date.
 
29

--------------------------------------------------------------------------------

9.2.3          Claims for Indemnity. Whenever a claim for Damages shall arise
for which one party (“Indemnitee”) shall be entitled to indemnification
hereunder, Indemnitee shall notify the other party(s) (“Indemnitor”) in writing
within thirty (30) days of the first receipt of notice of such claim, and in any
event within such shorter period as may be necessary for Indemnitor to take
appropriate action to resist such claim; provided that the failure to give
notice as herein provided shall not relieve Indemnitor of its obligation to
indemnify Indemnitee except to the extent that Indemnitor shall have been
prejudiced in its ability to defend such claim.  Notwithstanding anything in
this Agreement to the contrary, written notice of any Indemnitee’s claim for
indemnification for breach of representations and warranties must be given
within the survival period for such representations and warranties set forth in
Section 9.1, and any indemnity claim for breaches of representations and
warranties which has not been noticed in writing by such date shall be
time-barred, irrespective of whether such claim was known or unknown by such
date to the party seeking indemnification.  Each notice shall specify all facts
known to Indemnitee giving rise to such indemnity rights and shall estimate the
amount of the liability arising therefrom. If Indemnitee is duly notified of a
dispute, the parties shall attempt to settle and compromise the same, or if
unable to do so within thirty (30) days (or such longer period as they may
agree) of Indemnitor’s delivery of notice of a dispute, either party may seek
judicial resolution of the dispute. Any rights of indemnification established by
reason of such settlement, compromise or arbitration shall promptly thereafter
be paid and satisfied by Indemnitor.
 
9.2.4           Defense of Third-Party Claims. Upon receipt by Indemnitor of a
notice from an Indemnitee with respect to any claim of a third party against
Indemnitee, Indemnitor may assume the defense of such claim with counsel
reasonably satisfactory to Indemnitee, and Indemnitee shall cooperate to the
extent reasonably requested by Indemnitor in defense or prosecution thereof and
shall furnish such records, information and testimony and attend all such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by Indemnitor in connection therewith. If Indemnitor
assumes the defense of such claim, Indemnitee shall have the right to employ its
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of Indemnitee. If Indemnitor has assumed the defense of any claim
against Indemnitee, Indemnitor shall have the right to settle any claim for
which indemnification has been sought and is available hereunder involving only
cash payment and/or a release it from liability; provided that, to the extent
that such settlement requires Indemnitee to take, or prohibits Indemnitee from
taking, any action or purports to obligate Indemnitee, then Indemnitor shall not
settle such claim without the prior written consent of Indemnitee. If Indemnitor
does not assume the defense of a third party claim and disputes Indemnitees
right to indemnification, Indemnitee shall have the right to participate in the
defense of such claim through counsel of its choice, at Indemnitor’s expense
(subject to the validity of the Indemnitee’s claim), and Indemnitee shall have
control over the litigation and authority to resolve such claim with the prior
consent of Indemnitor, which consent shall not be unreasonably withheld.
 
30

--------------------------------------------------------------------------------

9.2.5          Method of Payment.  Any Damages that Purchaser is entitled to
receive under this Section 9.2  or amounts that Purchaser is entitled to
pursuant to Section 2.5 (“Purchaser Damages”) shall be satisfied by Sellers,
through cash from the Cash Holdback or shares of Galaxy Common Stock from the
Stock Holdback, on a joint and several basis, and without regard for any concept
of several liability provided elsewhere in this Agreement, provided that with
respect to the Stock Holdback, Purchaser shall satisfy Purchaser Damages
proportionately against the shares of the Stock Holdback assigned to each
Seller.  If the Cash Holdback and Stock Holdback have been fully depleted, and a
Seller is otherwise still liable for Purchaser Damages under this Agreement,
such Purchaser Damages shall be satisfied by Sellers, severally in proportion to
their Pro Rata Share, paying the amount of Purchaser Damages to Purchaser in
cash immediately upon demand. Notwithstanding anything to the contrary, if a
Seller fails to make its Pro Rata Share payment of Purchaser Damages to
Purchaser (or the Company, or their respective affiliates or Representatives)
within five (5) days following demand from Purchaser, Purchaser may, at its
option, satisfy payment of such Purchaser Damages through setoff against the
Stock Component (“Setoff Rights”) attributable to such Seller.  The value of the
Stock Component for purposes of Setoff Rights shall be the Release Date Stock
Price.  Each Seller, on behalf of itself and any of its assignees that may
receive a portion of the Stock Component, hereby appoints Purchaser as its
authorized representative and attorney-in-fact for the purpose of legally and
beneficially transferring shares of the Stock Component out of Seller’s, or its
assignee’s, name and into the name of Purchaser and otherwise take all actions
necessary or advisable to effectuate and reflect the transfer.  Purchaser
Damages shall be treated as a reduction in the Purchase Price.
 
9.3         Limitations on Liability.  Notwithstanding anything to the contrary
contained in this Agreement:
 
9.3.1          no indemnification payments will be made by or on behalf of the
Sellers under Section 9.2.1(b) of this Agreement in respect of any individual
claim or series of claims having the same nature or origin where the Damages
relating thereto are less than $10,000, and such items less than $10,000 will
not be aggregated for purposes of calculating the Deductible in Section 9.3.2
below; provided that this Section 9.3.1 shall not apply to indemnification
obligations in respect of Fundamental Representations and Warranties;
 
9.3.2          no indemnification payments will be made by or on behalf of the
Sellers under Section 9.2.1(b) of this Agreement until the aggregate amount of
Damages for which the Sellers would (but for this Section 9.3.2) be liable
thereunder exceeds 2% of the Purchase Price (such amount being, the
“Deductible”), and then only to the extent of such excess over the Deductible;
provided that this Section 9.3.2 shall not apply to indemnification obligations
in respect of Fundamental Representations and Warranties;
 
9.3.3           the aggregate total amount in respect of which the Sellers will
be liable for indemnification pursuant to Section 2.5 will not exceed an amount
equal to the Customer Loss Indemnity Cap;
 
9.3.4          the aggregate total amount in respect of which the Sellers will
be liable under this Agreement shall not exceed the Purchase Price; provided
that the aggregate total amount in respect of which the Sellers will be liable
under this Agreement relating to representations and warranties under Article 3
that are not Fundamental Representations and Warranties shall not exceed an
amount equal to 50% of the Purchase Price; and provided further that the
limitations contained in this Section 9.3 shall not apply with respect to the
indemnification obligations set forth in Section 9.2.1(a) and Article 10.
 
31

--------------------------------------------------------------------------------

9.4         No Double Recovery. Notwithstanding the fact that any Indemnitee may
have the right to assert claims for indemnification under or in respect of more
than one provision of this Agreement or another agreement entered into in
connection herewith in respect of any fact, event, condition or circumstance, no
Indemnitee shall be entitled to recover the amount of any Damages suffered by
such Indemnitee more than once under all such agreements in respect of such
fact, event, condition or circumstance, and an Indemnitor shall not be liable
for indemnification to the extent the Indemnitee has otherwise been fully
compensated on a dollar-for-dollar basis for such Damages pursuant to the
procedures set forth in Section 9.2.
 
9.5         Cooperation.  Notwithstanding anything to the contrary contained in
this ARTICLE 9, the parties shall cooperate with each other in connection with
any claim for indemnification hereunder, including to obtain the benefits of any
insurance coverage for third party claims that may be in effect at the time a
third-party claim is asserted.
 
9.6        Exclusive Remedy.  Except as set forth in Section 2.5 and ARTICLE 10
or in the case of fraud, the indemnification provided in this ARTICLE 9 will
constitute the exclusive remedy of the Purchaser, the Company and their
respective affiliates and Representatives, or Sellers and their affiliates and
Representatives, as the case may be, and their respective assigns from and
against any and all Damages asserted against, resulting to, imposed upon or
incurred or suffered by, any of them, directly or indirectly, as a result of, or
based upon or arising from the breach of any representation or warranty or the
non-fulfillment of any agreement or covenant in or pursuant to this Agreement or
any other instrument required hereunder.  Purchaser and Sellers each hereby
waive, to the fullest extent permitted under applicable Law, any and all rights,
claims, and causes of action it may have against any other party, or any of such
other party’s affiliates, to the contrary.
 
9.7         Adjustments to Purchase Price.  Any payments made pursuant to this
ARTICLE 9 shall be consistently treated as adjustments to Purchase Price for all
Tax purposes by Sellers and Purchaser.
 
9.8         Intentional Misrepresentation.  Notwithstanding any other provision
hereof to the contrary, any claims of fraud shall not be limited by any survival
period contained in this Agreement or any limit on indemnification or remedy
contained in this Agreement.
 
9.9         Galaxy Games Licenses In. In no event shall Purchaser have a claim
for indemnification hereunder to the extent such claim is for Damages arising
out of Purchaser’s material breach of a specific License In to which Purchaser
is the licensor; provided that, nothing in this Section 9.8 (or other Section of
this Agreement), (a) limits Purchaser’s respective indemnification claim if the
Company (or its respective Affiliate) first breached the applicable License In,
or (b) waives or modifies any of Purchaser’s rights or defenses under the
applicable Licenses In.


32

--------------------------------------------------------------------------------

ARTICLE 10
TAX MATTERS
 
10.1      Payment of Taxes Sellers shall pay, and indemnify, defend and hold the
Purchaser and the Company harmless against, any and all Taxes of the Company
(including without limitation, any Taxes due from Sellers and any out-of-pocket
fees and expenses (including attorneys’ and accountants’ fees) incurred in
connection with any Taxes that are the Company’s or Sellers’ responsibility
under this Section 10.1) allocable to any taxable periods ending on or before
the Closing Date (“Pre-Closing Tax Period”) and the portion through the end of
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date (“Straddle Period”), including Taxes due after the Closing Date
relating to deferred revenue for which the underlying license or maintenance
payments were collected prior to the Closing Date.  In the case of any Straddle
Period, to the extent permitted by Law, the amount of any Taxes based on or
measured by income or receipts of the Company allocable to the Pre-Closing Tax
Period shall be determined based on an interim closing of the books as of the
close of business on the Closing Date, and the amount of other Taxes of the
Company allocable to the Pre-Closing Tax Period shall be deemed to be the amount
of such Tax for the entire taxable period multiplied by a fraction the numerator
of which is the number of days in the taxable period ending on the Closing Date
and the denominator of which is the number of days in such taxable period.
 
10.2       Preparation of Tax Returns.     Preparation of Tax Returns.    
Sellers, at their sole cost and expense and only if required by US federal tax
law, shall prepare and file any IRS Form 1120 (and any comparable state, local,
or foreign Tax Returns) of the Company for any Pre-Closing Tax Period (“Seller
Prepared Returns”), and pay all Taxes shown as due thereon no later than five
(5) business days before the due date of such Tax Returns (without regard to
extensions). All Seller Prepared Returns shall be prepared in accordance with
existing procedures, practices, and accounting methods of the Company, unless
required otherwise by applicable Law.  Seller shall provide to Purchaser a draft
of each such Seller Prepared Return required to be filed by the Company no later
than thirty (30) days prior to the due date of such return and shall incorporate
any reasonable comments received from Purchaser within fifteen (15) days of the
date such draft Tax Returns are provided to Purchaser. Purchaser shall prepare
and timely file, or cause to be prepared and timely filed, all Tax Returns
(other than Seller Prepared Returns) with respect to the Company due after the
Closing Date (“Purchaser Prepared Returns”).  If any Purchaser Prepared Return
is in respect of a Straddle Period, it shall be accompanied by a statement
setting forth the calculation of taxable income in the portions of the period
covered by the relevant Purchaser Prepared Return ending on the Closing Date and
beginning after the Closing Date, and shall incorporate any reasonable comments
received by Sellers within fifteen (15) days of the date such draft Purchaser
Prepared Returns are provided to Sellers. Sellers shall pay all Taxes which are
allocable to the Pre-Closing Period (in accordance with Section 10.1) no later
than fifteen (15) days before the due date of such Purchaser Prepared Returns
(without regard to extensions).  No failure or delay of Purchaser in providing
Purchaser Prepared Returns for Seller to review shall reduce or otherwise affect
the obligations or liabilities of Seller pursuant to this Agreement except to
the extent Seller is actually prejudiced by such delay or failure.
 
10.3      Control of Tax Audits.  Sellers shall have the right, at their own
expense, to control any audit or examination by any Governmental Authority (a
“Tax Audit”), contest, resolve and defend against any assessment, notice of
deficiency, or other adjustment or proposed adjustment relating to any and all
Taxes for any Pre-Closing Tax Period; provided that Sellers shall not resolve
any such contest without the prior written consent of Purchaser, such consent
not to be unreasonably withheld, conditioned or delayed.  Purchaser shall
control, or have the Company control, any other Tax Audit, and contest, resolve
and defend against any other assessment, notice of deficiency, or other
adjustment for any periods other than a Pre-Closing Tax Period.
 
33

--------------------------------------------------------------------------------

10.4      Cooperation.  Purchaser and the Company, on the one hand, and Sellers,
on the other hand, shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to this ARTICLE 10, and any audit, litigation or other proceeding with
respect to Taxes.  Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  Purchaser, the
Company, and Sellers shall: (a) retain all books and records with respect to Tax
matters pertinent to the Company relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Purchaser or Sellers, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any Governmental Authority and (b) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, the Company or
Sellers as the case may be, shall allow the other party to take possession of
such books and records.  Upon request, Purchaser and Sellers further agree to
use their reasonable commercial efforts to obtain any certificate or other
document from any Governmental Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including but
not limited to with respect to the transactions contemplated hereby).
 
10.5       Transfer Taxes.  Purchaser and Sellers shall each bear one half of
all sales, transfer, stamp, real property transfer or gains or similar Taxes
incurred, whether direct or indirect, as a result of the purchase of the Equity
Interests by the Purchaser.
 
10.6       Survival. Notwithstanding anything to the contrary contained in this
Agreement, the provisions of this ARTICLE 10, including, without limitation, the
obligation of the Sellers to hold the Purchaser and the Company harmless under
Section 10.1, shall survive the Closing indefinitely.
 
ARTICLE 11
TERMINATION
 
11.1       Right to Terminate. Notwithstanding anything to the contrary set
forth in this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:
 
11.1.1          by mutual consent of Purchaser, on the one hand, and Sellers on
the other;
 
11.1.2         by Purchaser, on the one hand, or Sellers, on the other hand, if
the Closing shall not have occurred by the Drop Dead Date, provided, however,
that the right to terminate this Agreement under this Section 11.1 shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date;
 
11.1.3         by Purchaser, on the one hand, or Sellers on the other hand, if a
court of competent jurisdiction shall have issued an order, decree or ruling
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and non-appealable;
 
34

--------------------------------------------------------------------------------

11.1.4          by Sellers if Purchaser: (a) breaches its representations and
warranties in any material respect or (b) fails to comply in any material
respect with any of its covenants or agreements contained herein;
 
11.1.5          by Purchaser if Sellers and/or the Company: (a) breach their
representations and warranties in any material respect or (b) fail to comply in
any material respect with any of its covenants or agreements contained herein;
or
 
11.1.6          by Purchaser pursuant to Section 6.6.
 
11.1.7          by Purchaser pursuant to the Company License Agreement
Contingency.
 
11.2      Effect of Termination.  In the event of termination of this Agreement
by either Purchaser or Sellers as provided above, (i) the provisions of this
Agreement shall immediately become void and of no further force and effect
(other than this Section 11.2, Section 6.5 (Confidentiality), the limitations on
indemnity set forth in ARTICLE 9, Section 12.3 (Expenses) and Section 12.5
(Controlling Law), which shall each survive the termination of this Agreement),
and there shall be no liability on the part of any of Purchaser or Sellers to
one another, except for knowing or willful breaches of this Agreement prior to
the time of such termination, and (ii) unless the limited situation described in
Section 2.2.3 applies, the Earnest Money Deposit shall be returned to Purchaser.
 
ARTICLE 12
MISCELLANEOUS PROVISIONS
 
12.1       Further Assurances. Each party to this Agreement shall execute,
acknowledge and deliver any further documents and instruments and take any other
action consistent with the terms of this Agreement that may reasonably be
requested by the other party for the purpose of giving effect to the
transactions contemplated by this Agreement, whether before, concurrent with or
after the consummation of the transactions contemplated hereby.
 
12.2       Publicity.  Any press release or similar announcement concerning the
consummation of the transactions contemplated hereby by any party shall be
provided to the other parties for review and approval prior to its release,
which approval shall not be unreasonably withheld; provided, however, Sellers or
Purchaser or their affiliates may, without the consent of the other, publish and
use standard tombstone announcements regarding the consummation of the
transactions contemplated by this Agreement; provided further, that in no event
shall any party publicly disclose the Purchase Price or the approximate amount
thereof, without the consent of the other parties.  Following the issuance of
the initial announcement, either party may, without the consent of the other,
publish additional announcements that contain substantially similar material as
the initial announcement.  This Section 12.2 shall not prevent announcements
provided by law or securities regulations, provided that the other parties
hereto shall have the opportunity to read and comments on such announcements
prior to the release thereof.
 
12.3       Expenses. Each of the parties shall pay all costs and expenses
incurred by it or on its behalf in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, fees and
expenses of its own financial consultants, accountants and counsel.
 
35

--------------------------------------------------------------------------------

12.4       Entire Agreement. This Agreement, together with the agreements
referred to herein and the Schedules hereto and thereto, set forth the entire
agreement between the parties with regard to the subject matter hereof and
thereof.
 
12.5       Governing Law; Jurisdiction; Waiver of Jury Trial.
 
12.5.1         The validity, construction and performance of this Agreement, and
any Action arising out of or relating to this Agreement shall be governed by the
Laws of the State of Delaware, without regard to the conflict of Laws principles
thereof.
 
12.5.2         Any legal suit, action, or proceeding arising out of or based
upon or relating to this Agreement or the transactions contemplated hereby shall
be litigated in the State Court sitting in Wilmington, Delaware, or, if original
jurisdiction can be established, in the United State District Court for the
District of Delaware.  Each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding. The parties
irrevocably and unconditionally waive any objection to venue of any suit,
action, or proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action, or proceeding
brought in any such court has been brought in an inconvenient forum.
 
12.5.3        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
12.6       Waiver and Amendment. This Agreement may be amended, supplemented,
modified and/or rescinded only through an express written instrument signed by
the parties or their respective successors and permitted assigns. Any party may
specifically and expressly waive in writing any portion of this Agreement or any
breach hereof, but only to the extent such provision is for the benefit of the
waiving party, and no such waiver shall constitute a waiver of any other
preceding or succeeding breach of the same or any other provision. The consent
by one party to any act for which such consent was required shall not be deemed
to imply consent or waiver of the necessity of obtaining such consent for the
same or similar acts in the future, and no forbearance by a party to seek a
remedy for noncompliance or breach by another party shall be construed as a
waiver of any right or remedy with respect to such noncompliance or breach.
 
36

--------------------------------------------------------------------------------

12.7       Assignment. Except as specifically provided otherwise in this
Agreement, neither this Agreement nor any interest herein shall be assignable
(voluntarily, involuntarily, by judicial process, operation of Law, or
otherwise), in whole or in part, by any party without the prior written consent
of the other party.  Notwithstanding the foregoing, to the extent necessary to
accomplish its obligations under this Agreement, each Seller may, without the
consent of Purchaser, whether before or after the Closing, assign all of its
rights and obligations under this Agreement to any affiliate of such Seller,
including but not limited to its right to receive any portion of the Stock
Component provided that such assignment shall not relieve any Seller of any of
its obligations under this Agreement and Purchaser may, without the consent of
Sellers, whether before or after the Closing, assign all of its rights under
this Agreement to a wholly owned subsidiary of Purchaser, provided that such
assignment shall not relieve Purchaser of any of its obligations under this
Agreement.
 
12.8      Successors and Assigns; No Third-Party Beneficiary. Each of the terms,
provisions, and obligations of this Agreement shall be binding upon, shall inure
to the benefit of, and shall be enforceable by the parties and their respective
legal representatives, successors and permitted assigns. Nothing in this
Agreement will be construed as giving any Person, other than the parties to this
Agreement and their successors and permitted assigns, including the stockholders
of PGL, any right, remedy or claim under, or in respect of, this Agreement or
any provision hereof.
 
12.9       Notices.  Each party shall deliver all notices, requests, consents,
claims, demands, waivers, and other communications under this Agreement
(generally, “notices”) in writing and addressed to the other part(y)(ies) at its
address set out below (or to any other address that the receiving party may
designate from time to time in accordance with this section). Each party shall
deliver all notices by personal delivery, internationally recognized overnight
courier (with all fees prepaid), or email (with confirmation of transmission),
or certified or registered mail (in each case, return receipt requested, postage
prepaid). Except as otherwise provided in this Agreement, a notice is effective
only (a) upon receipt by the receiving party and (b) if the party giving the
notice has complied with the requirements of this Section.
 
If to Sellers:
Progressive Games Licensing, LLC.

8383 Wilshire Boulevard

Suite 400, Beverly Hills, CA 90211

Attn: The Members

Email: Gavin@Pariah.us
   


With a copy to:
     
Joel Mandel    joeltmg@aol.com

Ari Emanuel   aemanuel@endeavorco.com

Neal Andres   nealandres@hotmail.com

Robert Kory   rkory@koryrice.com

Ronald Altbach  r.altbach@regen-cap.com



37

--------------------------------------------------------------------------------



Chris Reynolds

The Brew House

Upper Eashing

Godalming

Surrey GU7 2QA

United Kingdom

Email: reynolds_chris@icloud.com
   

Sam Williams

3 Longmead Road, London

SW17 8PN

United Kingdom

Email: samwilliams1@gmail.com
   
If to Purchaser:
Galaxy Gaming, Inc.

6767 Spencer Street

Las Vegas, Nevada 89119

Attn: Chief Executive Officer

Email: tcravens@GalaxyGaming.com, and hhagerty@GalaxyGaming.com, and
bbenson@GalaxyGaming.com



12.10     Severability. Each provision of this Agreement is intended to be
severable. Should any provision of this Agreement or the application thereof be
judicially declared to be or become illegal, invalid, unenforceable or void, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties.
 
12.11     Cumulative Remedies. Except as provided in Section 9.6 hereof, no
remedy made available hereunder by any of the provisions of this Agreement is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at Law or in equity or by statute or otherwise.
 
12.12     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single agreement.
 
12.13     Facsimile Signatures. This Agreement and any other document or
agreement executed in connection herewith (other than any document for which an
originally executed signature page is required by law) may be executed by
delivery of a facsimile copy of an executed signature page with the same force
and effect as the delivery of an originally executed signature page. In the
event any party delivers a facsimile copy of a signature page to this Agreement
or any other document or agreement executed in connection herewith, such party
shall deliver an originally executed signature page upon request; provided,
however, that the failure to deliver any such originally executed signature page
shall not affect the validity of the signature page delivered by facsimile,
which has and shall continue to have the same force and effect as the originally
executed signature page.
 
38

--------------------------------------------------------------------------------

12.14     Interpretation.  The language in all parts of this Agreement shall be
in all cases construed simply according to its fair meaning and not strictly for
or against any party.  The captions of the Sections and Subsections of this
Agreement are for convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement.  Except as otherwise
provided or if the context otherwise requires, whenever used in this Agreement:
(a) any noun or pronoun shall be deemed to include the plural and the singular;
(b) the terms “include” and “including” shall be deemed to be followed by the
phrase “without limitation”; (c) the word “or” shall be inclusive and not
exclusive; (d) unless the context otherwise requires, all references to Articles
and Sections refer to Articles and Sections of this Agreement and all references
to Schedules are to Schedules attached to this Agreement, each of which is made
a part of this Agreement for all purposes; (e) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision; (f) any definition of or
reference to any Law, agreement, instrument or other document herein will be
construed as referring to such Law, agreement, instrument or other document at
the date of this Agreement; and (g) any definition of or reference to any
statute will be construed as referring also to any rules and regulations
promulgated thereunder.
 
12.15     Warranty of Authority.  Each of the entities signing this Agreement
warrants and represents that the individual signing on behalf of such entity is
duly authorized and empowered to enter into this Agreement and bind such entity
hereto.
 
12.16    Specific Performance for Purchaser. The parties agree that irreparable
damage would occur if any provision of this Agreement was not performed by
Sellers in accordance with the terms hereof and that Purchaser shall be entitled
to specific performance of the terms hereof, in addition to any other remedy to
which Purchaser is entitled hereunder.  Sellers’ sole and exclusive remedy for
Purchaser’s failure to close the transactions contemplated under this Agreement
shall be the Earnest Money Deposit.
 
12.17     Exhibits and Schedules.  The Exhibits and Schedules (including the
Disclosure Schedules) to this Agreement are hereby incorporated and made a part
hereof and are an integral part of this Agreement.  All Exhibits and Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein.  Any matter or item disclosed
on one Schedule shall be deemed to have been disclosed on each other Schedule
where the applicability thereto is reasonably apparent.  Disclosure of any item
on any Schedule shall not constitute an admission or indication that such item
or matter is material or would have a Material Adverse Effect.  No disclosure on
a Schedule relating to a possible breach or violation of any Contract or Law
shall be construed as an admission or indication that breach or violation exists
or has actually occurred.
 
39

--------------------------------------------------------------------------------

12.18     Registration Rights.  If at any time or from time to time the
Purchaser shall determine to register any of its equity securities, either for
its own account or for the account of security holders (other than with respect
to any registration statement if it relates solely to Galaxy Common Stock to be
issued pursuant to a stock option or other employee benefit plan, an exchange
offer, a merger or consolidation with another corporation or an acquisition of
assets), the Purchaser will give notice of the registration to the Sellers or
any permitted assignee of the Galaxy Common Stock issued or assigned to Sellers
under this Agreement (“Holders”) and will include shares requested by the
Holders in such offering so long as the shares may not already be freely
disposed of under Rule 144.  The Purchaser may limit or reduce to zero the
number of Holder shares included in an offering if the Purchaser determines, in
its sole discretion, that including all or any of such shares will have a
detrimental impact on the price of the shares included in the registration.  
All registration expenses incurred in connection with any registration, filing
or qualification of Holder shares (other than underwriting discounts and
commissions relating to the Galaxy Common Stock and any professional fees or
costs of accounting, financial or legal advisors to any of the Holders) shall be
borne by the Purchaser.  Each Holder agrees that it will not, without the prior
written consent of the Purchaser or the managing underwriter if an offering is
underwritten, during the 180 day period commencing on the date of the final
prospectus relating to the registration of shares by the Purchaser, sell,
transfer, lend or enter into any contract to sell shares (including any swap
arrangement relating to shares) of the Purchaser.
 
12.19    Attorneys’ Fees.  In the event that Purchaser or Sellers institute any
legal suit, action, or proceeding against the other part(y)(ies) arising out of
or relating to this Agreement, the prevailing part(y)(ies) in the suit, action,
or proceeding shall be entitled to receive and recover, in addition to all other
damages to which it or they may be entitled, the costs incurred by such
prevailing party in conducting the suit, action, or proceeding, including ,
without limitation, reasonable attorneys’ fees and expenses and court costs
(including appellate attorneys’ fees and costs).


12.20     US Dollars.  All amounts referred to or contemplated in this Agreement
shall be applied by using, or paid in, US Dollars.
 
[Signature Page Follows]
 
40

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first set forth above.



 
PURCHASER:
     
GALAXY GAMING, INC.
   

 
By:
/s/ Todd Cravens

 
Name:
Todd Cravens

 
Its:
CEO/President




 
LEGAL OWNER:
     
BOSTON NOMINEES LIMITED
   

 
By:
/s/ Alexander McNee

 
Name:
Alexander McNee

 
Its:
Director




 
SELLERS:
     
PROGRESSIVE GAMES LICENSING LLC
   

 
By:
/s/ Ronald Altbach

 
Name:
Ronald Altbach

 
Its:
Authorized Signatory




 
/s/ CHRIS REYNOLDS
 
CHRIS REYNOLDS
     
/s/ SAM WILLIAMS
 
SAM WILLIAMS





41

--------------------------------------------------------------------------------